DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                FRITZ ALISME,
                                  Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D20-413

                                [April 30, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 09-022392 CF10A.

   Fritz Alisme, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                            *            *         *

   Not final until disposition of timely filed motion for rehearing.